On Petition for Rehearing.
PER CURT AM.
The motion to modify the decree of this court entered on April 16, 1917, is hereby refused. But of course this refusal *360must be understood to be without prejudice to the right of the Fidelity Company to take such action as it may consider proper, in such court or courts as may be appropriate, in order to obtain subrogation either to the rights of Laura Eichel, or to the rights of any other person, and without prejudice, also, to the rights of the company to enforce by any other proceeding such rights, either against her or against any other person, as it may now possess or may acquire by the payment of the decree.